Case 3:21-cv-10341-BRM-ZNQ Document 1 Filed 04/28/21 Page 1 of 11 PageID: 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 Yosef Altman, individually and on behalf of all others
 similarly situated;                                                     Civil Action No:

                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-
 Halsted Financial Services, LLC and Cavalry SPV I, LLC
 and John Does 1-25.

                                        Defendant(s).



       Plaintiff Yosef Altman("Plaintiff") by and through his attorneys, Stein Saks PLLC as and

for her Complaint against Defendant Halsted Financial Services, LLC ("Defendant Halsted” ) and

Defendant Cavalry SPV I, LLC (“Defendant Cavalry”) individually and on behalf of a class of all

others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.



                       INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (the “FDCPA”) in 1977 in

   response to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned

   that “abusive debt collection practices contribute to the number of personal bankruptcies, to


                                                                                                     1
Case 3:21-cv-10341-BRM-ZNQ Document 1 Filed 04/28/21 Page 2 of 11 PageID: 2




  material instability, to the loss of jobs, and to invasions of individual privacy.” Id. Congress

  concluded that “existing laws…[we]re inadequate to protect consumers,” and that “‘the effective

  collection of debts’ does not require ‘misrepresentation or other abusive debt collection

  practices.’” 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to “insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). “After

  determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),

  Congress gave consumers a private cause of action against debt collectors who fail to comply

  with the Act. Id. § 1692k.

                                 JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this class action pursuant to 15 U.S.C. § 1692 et. seq.

  and 28 U.S.C. § 2201. The Court has pendent jurisdiction over the State law claims in this action

  pursuant to 28 U.S.C. § 1367(a).

     4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

  where the Plaintiff resides as well as where a substantial part of the events or omissions giving

  rise to this claim occurred.

                                 NATURE OF THE ACTION

     5.      Plaintiff brings this class action on behalf of a class of New Jersey consumers under

  §1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

  Collections Practices Act (“FDCPA”), and

     6.      Plaintiff is seeking damages and declaratory relief.
Case 3:21-cv-10341-BRM-ZNQ Document 1 Filed 04/28/21 Page 3 of 11 PageID: 3




                                           PARTIES

     7.      Plaintiff is a resident of the State of New Jersey, County of Ocean, with

  an address of 9 Slate Court, Lakewood, New Jersey 08701.

     8.      Defendant Halsted, is a "debt collector" as the phrase is defined in 15 U.S.C. §

  1692(a)(6) and used in the FDCPA and may be served with process upon the Corporation

  Service Company, its registered agent for service of process, at 80 State Street, Albany, New

  Jersey 12207-2543.

     9.      Upon information and belief, Defendant Halsted., is a company that uses the mail,

  telephone, and facsimile and regularly engages in business the principal purpose of which is to

  attempt to collect debts alleged to be due another.

     10.     Defendant Cavalry is a "debt collector" as the phrase is defined in 15 U.S.C. §

  1692(a)(6) and used in the FDCPA with an address at 500 Summit Lake Dr., Valhalla, New

  York 10595.

     11.     Upon information and belief, Defendant Cavalry is a company that uses the mail,

  telephone, and facsimile and regularly engages in business the principal purpose of which is to

  attempt to collect debts alleged to be due another.

     12.     John Does l-25, are fictitious names of individuals and businesses alleged for the

  purpose of substituting names of Defendants whose identities will be disclosed in discovery and

  should be made parties to this action.



                                   CLASS ALLEGATIONS

     13.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).
Case 3:21-cv-10341-BRM-ZNQ Document 1 Filed 04/28/21 Page 4 of 11 PageID: 4




     14.      The Class consists of:

              a. all individuals with addresses in the State of New Jersey;

              b.   to whom Defendant sent a collection letter attempting to collect a consumer debt;

              c. that used threatening and harassing language threatening legal review;

              d. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (2l) days after the filing of this action.

     15.      The identities of all class members are readily ascertainable from the records of

  Defendants and those companies and entities on whose behalf they attempt to collect and/or

  have purchased debts.

     16.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

  partners, managers, directors and employees of the Defendants and their respective immediate

  families, and legal counsel for all parties to this action, and all members of their immediate

  families.

     17.      There are questions of law and fact common to the Plaintiff Class, which common

  issues predominate over any issues involving only individual class members. The principal issue

  is whether the Defendants' written communications to consumers, in the forms attached as

  Exhibit A, violate 15 U.S.C. §§ l692e and 1692f.

     18.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

  facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

  Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

  handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

  nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

     19.      This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a
Case 3:21-cv-10341-BRM-ZNQ Document 1 Filed 04/28/21 Page 5 of 11 PageID: 5




  well-defined community interest in the litigation:

             a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                 that the Plaintiff Class defined above is so numerous that joinder of all members

                 would be impractical.

             b. Common Questions Predominate: Common questions of law and fact exist as

                 to all members of the Plaintiff Class and those questions predominance over any

                 questions or issues involving only individual class members. The principal issue

                 is whether the Defendants’ written communications to consumers, in the forms

                 attached as Exhibit A violate 15 USC §l692e and 1692f.

             c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                 The Plaintiffs and all members of the Plaintiff Class have claims arising out of

                 the Defendants' common uniform course of conduct complained of herein.

             d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                 class members insofar as Plaintiff have no interests that are adverse to the absent

                 class members. The Plaintiff is committed to vigorously litigating this matter.

                 Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                 complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                 any interests which might cause them not to vigorously pursue the instant class

                 action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair

                 and efficient adjudication of this controversy because individual joinder of all

                 members would be impracticable. Class action treatment will permit a large

                 number of similarly situated persons to prosecute their common claims in a single
Case 3:21-cv-10341-BRM-ZNQ Document 1 Filed 04/28/21 Page 6 of 11 PageID: 6




                 forum efficiently and without unnecessary duplication of effort and expense that

                 individual actions would engender.

     20.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff

  Class predominate over any questions affecting an individual member, and a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.

     21.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues

  pursuant to Fed. R. Civ. P. 23(c)(4).



                                 FACTUAL ALLEGATIONS

     22.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.

     23.     Some time prior to January 21, 20121, an obligation was allegedly incurred to

  Citibank, N.A. by the Plaintiff.

     24.     The Citibank, N.A. obligation arose out of transactions in which money, property,

  insurance or services which are the subject of the transactions were primarily for personal,

  family or household purposes.

     25.     The alleged Citibank, N.A. obligation is a “debt” as defined by 15 U.S.C. §1692a(5).

     26.     Citibank, N.A. is a “creditor” as defined by 15 U.S.C. §1692a(4).
Case 3:21-cv-10341-BRM-ZNQ Document 1 Filed 04/28/21 Page 7 of 11 PageID: 7




     27.       Defendant Halsted, a debt collector, was contracted by Defendant Cavalry, the

  current owner of the debt and also a debt collector, to collect the alleged debt which originated

  with Citibank, N.A.

     28.       Defendants collect and attempt to collect debts incurred or alleged to have been

  incurred for personal, family or household purposes on behalf of creditors using the United

  States Postal Services, telephone and internet.



                      Violation I – January 21,2021, 2019 Collection Letter

     29.       On or about January 21, 2021, Defendant Halsted sent Plaintiff a collection letter

  (the “Letter”) regarding the alleged debt currently owed to Defendant Citibank, N.A. See

  Exhibit A.

     30.       The letter states: “This account meets our client’s guidelines for placement with a

  law firm. However, if we can resolve this account, it will not be placed with a law firm. I am

  not an attorney and I cannot provide you with legal advice. As of today, no attorney has

  reviewed the particular circumstances of your account to determine whether a lawsuit should be

  filed against you. However, if a lawsuit is filed, the law firm will ask the court to enter a

  judgment against you for the full amount that is owed on this account. If a judgment is entered,

  the law firm will be authorized to take further action to satisfy the balance owed on the judgment.

  We are committed to working with our customers to resolve their accounts. Please let me know

  if this account can be resolved before our client proceeds with law firm placement.”

     31.       The letter threatens that if a resolution is not reached within a limited time, the

  account will be sent to a lawyer but does not describe any timeframe or period for this deadline,
Case 3:21-cv-10341-BRM-ZNQ Document 1 Filed 04/28/21 Page 8 of 11 PageID: 8




  thus harassing and pressuring with threats of legal action if the Plaintiff does not resolve

  immediately.

      32.      Moreover, the letter goes into a detailed description about the legal process,

  attempting to intimidate the Plaintiff, predicting the actions of a hypothetical law firm and the

  legal process when Defendant is not a law firm and has no place discussing or predicting the

  legal possibilities in such detail.

      33.      Moreover, Defendant portrays the legal system in an inaccurate fashion to intimidate

  the Plaintiff, in its statement that “if a lawsuit is filed, the law firm will ask the court to enter a

  judgment against you for the full amount that is owed on this account.”

      34.      This statement implies that immediately upon the filing of a lawsuit, the law firm can

  simply “ask” for a judgment which it seems by the next sentence of Defendant would be entered

  simply allowing the law firm “to take further action to satisfy the balance owed on the

  judgment.”

      35.      The description of the legal system in such a simplistic, frightening manner can only

  serve to harass and intimidate the Plaintiff.

      36.      Defendant Halsted is not a law firm and cannot bring a legal action and to threaten

  the Plaintiff with legal action is deceptive, misleading and harassing because Defendant Halsted

  cannot bring any legal action.

      37.      As a result of Defendant’s deceptive misleading and false debt collection practices,

  Plaintiff has been damaged.

                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.
Case 3:21-cv-10341-BRM-ZNQ Document 1 Filed 04/28/21 Page 9 of 11 PageID: 9




     1.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     2.      Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     3.      Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     4.      Defendant violated said section

             a.      by making a false and misleading representation in violation of §1692e(10);

             b.      by falsely representing the character, amount of legal status of the debt in

     violation of §1692e(2)(A);

             c.      my making the threat to take any action that cannot legally be taken or that is

     not intended to be taken in violation of §1692e(5).

     5.      By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.

                                 COUNT II
      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                §1692f et seq.

     6.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     7.      Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

     8.      Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

  unconscionable means in connection with the collection of any debt.
Case 3:21-cv-10341-BRM-ZNQ Document 1 Filed 04/28/21 Page 10 of 11 PageID: 10




       9.      Defendant violated this section by falsely threatening and harassing Plaintiff with the

   letter containing false threats.

       10.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.

                                      DEMAND FOR TRIAL BY JURY

       11.      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.



                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff Yosef Altman, individually and on behalf of all others similarly

situated, demands judgment from Defendant Halsted and Defendant Cavalry, as follows:



       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


DATED, this 28th day of April, 2021
Case 3:21-cv-10341-BRM-ZNQ Document 1 Filed 04/28/21 Page 11 of 11 PageID: 11




                                                 /s/Raphael Deutsch
                                         Raphael Deutsch, Esq.
                                         Stein Saks, PLLC
                                         Attorneys for Plaintiff
                                         285 Passaic Street
                                         Hackensack, NJ 07601
                                         (P): (201) 282-6500 ext. 107
                                         (F): (201) 282-6501
                                         (E) rdeutsch@steinsakslegal.com
                                         Attorneys For Plaintiff
